ORDER
PER CURIAM.
The Court having granted the petition for a writ of certiorari in the above entitled case, it is this 29th day of July, 1986
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals of Maryland be, and it is hereby, vacated and the case remanded to the Court of Special Appeals for consideration in light of Maryland-National Capital Park and Planning Commission v. Crawford, 307 Md. 1, 511 A.2d 1079 (1986.) Costs to be paid by the appellees.